Title: To Thomas Jefferson from William Pryce, 15 July 1805
From: Pryce, William
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Wilmington July 15h. 05
                  
                  yours of the 13th march last, I duly recd, and in a few days answered the cont advising you, that the price of the Books you acknowledged the receipt of was $4—and informing you it would be most agreeable if remitted here to me—I take it for granted that some acccident has happened my letter, or your answer, but it would be satisfactory to know which; if you will be so obliging as to inform on the subject, it will be gratefully acknowledged by your 
                  Sincere Friend &c
                  
                     William Pryce 
                     
                  
               